DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the first plate member includes a first opening that constitutes an internal space of the header” and “wherein the second plate member includes a second opening that, together with the first opening, constitutes the internal space of the header”. As best understood from the specification and the drawings, the first opening is the opening (71x) and the second opening is the opening (72x). It is not clear how these two openings constitute an internal space of the header since the tubes (28) pass through at least the first opening. For examination, it is interpreted that “internal space of the header” refers to the space where the header communicates with the heat transfer tubes.
Claim 1 recites “wherein a width of a part of the second opening in the first direction is larger than the width of the first opening in the first direction”. The widths of the first opening (71x), through which plate (28) passes, and the second opening (72x) appears to be identical and the specification does not recite that a width of a part of the second opening in the first direction is larger than the width of the first opening in the first direction. Therefore, the limitation is unclear. For examination, the limitation is interpreted as part of the specification since it is in the originally filed claims.
Claim 2 recites “wherein the third plate member is disposed at a position that is closer to the connection portions than the second plate member”. The third plate member is understood to be plate (73) in Fig.9 and it does not appear to be closer to the connection portions of the tubes (28) than the second plate member (72). For examination, the second plate is understood to be closer to the connection portions since there is no support found for the limitation otherwise.
Claim 4 recites “the header further includes an outer member that includes a plate-shaped portion that connects to the heat transfer tubes”. The specification discloses the list of all reference numbers at the end and recites that the first member (71) is the outer member. However, the claims recite a first plate member in claim 1. It is unclear whether the plate member (71) is the claimed first plate member or a different member. For examination, it is interpreted that the outer member is a different member.
Claims 3 and 5-9 are rejected for the incorporation of the above due to their dependency on claim 1.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al. (US 10,281,223, herein Hofmann).
In regards to claim 1, Hofmann discloses
A heat exchanger (Figs.1-4) comprising:
a gas-refrigerant pipe (Fig.4C, 16);
a header (4) connected to the gas-refrigerant pipe; and
heat transfer tubes (3) connected to the header,
wherein the header includes:
a first plate member (5); and
a second plate member (10) that is stacked on the first plate member in a plate- thickness direction,
wherein the first plate member includes a first opening (Fig.1, openings for the tubes 3) that constitutes an internal space of the header (the openings provide space for communication with the heat transfer tubes),
wherein the second plate member includes a second opening (7) that, together with the first opening, constitutes the internal space of the header (openings 7 also provide space for communication with the heat transfer tubes),
wherein the internal space of the header communicates with the heat transfer tubes (Fig.1),
wherein a first direction is perpendicular to both the plate-thickness direction and a direction in which the heat transfer tubes are arranged (width direction of the plates),
wherein a width of a part of the first opening in the first direction is different from a width of the second opening in the first direction (Fig.1),
wherein the heat transfer tubes connect to the header at connection portions (portions where the tubes connect to the header),
wherein, when viewed in the plate-thickness direction, an overlapping region of the first opening and the second opening overlaps a cross section of connection portions of two or more of the heat transfer tubes (Figs.1-4),
wherein the second plate member is disposed at a position that is closer to the connection portions than the first plate member (Figs.4A-4C),
wherein a width of a part of the second opening in the first direction is larger than the width of the first opening in the first direction (Fig.1), and
wherein the first plate member includes, at a surface on a side at which the second plate member is stacked, a pressure-receiving surface (surface facing the second plate) that extends to an inner side of the width of the second opening in the first direction from an outer side of the width of the first opening in the first direction (surface between the openings in the first plate), and that faces the internal space of the header (Fig.1).
In regards to claim 2, Hofmann discloses that the header further comprises a third plate member (11) that includes a third opening (15), wherein the third plate member is stacked on the second plate member in the plate-thickness direction, wherein the third plate member is disposed at a position that is closer to the connection portions than the second plate member (Fig.1, see 112(b) rejection above), and wherein a width of a part of the third opening in the first direction is smaller than the width of the second opening in the first direction (Fig.1).
In regards to claim 3, Hofmann discloses that when the header is viewed from the direction in which the heat transfer tubes are arranged, the first opening and the second opening do not overlap the heat transfer tubes (Figs.4A-4C).
In regards to claim 5, Hofmann discloses that the first plate member and the second plate member each have a plate thickness of 3 mm or less (Abstract, webs 7 have a width between 1 and 5 mm, therefore, it is understood that the plate thickness is within the range of 3 mm or less).
In regards to claim 6, Hofmann discloses that the heat transfer tubes are arranged in a longitudinal direction of the header (Fig.1).
In regards to claim 7, Hofmann discloses that the heat transfer tubes are flat tubes (Fig.1).
In regards to claim 8, Hofmann discloses
A heat pump device (col.5 lines 21-25) comprising: the heat exchanger according to claim 1.
In regards to claim 9, Hofmann discloses a refrigerant circuit that includes the heat exchanger that circulates a carbon dioxide refrigerant (col.3 lines 62-66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Katoh et al. (US 7,571,761, herein Katoh).
In regards to claim 4, Hofmann does not disclose that the header further includes an outer member that includes a plate-shaped portion that connects to the heat transfer tubes.
Katoh teaches a heat exchanger Fig.1 comprising a header (2) comprising an outer member (10) that includes a plate-shaped portion that connects to heat transfer tubes (4), wherein the outer member includes a first side surface portion and a second side surface portion that extend in the plate-thickness direction from a corresponding one of two ends of the plate-shaped portion in the first direction (Fig.2, side surfaces extending up), and that face each other, and wherein a first plate member and a second plate member are disposed between the first side surface portion and the second side surface portion (Figs.3B and 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s header to include an outer member that includes a plate-shaped portion and first and second side surface portions as taught by Katoh in order to provide an enclosure for the plates as a way to join all the plates together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763